DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I, species A, claims 1-3, 5-8 and 16-20 in the reply filed on 4/1/22 is acknowledged.
Claims 4 and 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/1/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, there is insufficient antecedent basis for “the first substrate” and “the second substrate”.  Claim 6 depends from claim 5.
In claim 16, the limitation “such that the first wiring plane of the first substrate physically contacts the second substrate and the first TSVs are electrically connected to the second TSVs through the wiring plane; and…wherein the passive electrical device is electrically connected to the wiring plane” is indefinite.  There is insufficient antecedent basis for “the first wiring plane”.  Also it is unclear if “the wiring plane” refers to “the first wiring plane” or the wiring plane formed on the second bulk material.
In claim 16, there is insufficient antecedent basis for “the interposer” at line 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8 and 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Knickerbocker, US Publication No. 2011/0042795 (from the IDS) in view of Otsuka et al., US Publication No. 2004/0184219 A1.

	Knickerbocker teaches:
1. A method of forming an interposer, the method comprising (see fig. 6): 
	providing a first interposer substrate (602a) comprising a first bulk material having a plurality of first through silicon vias (TSVs) (606) extending through the first bulk material; 
	providing a second interposer (610a) substrate comprising a second bulk material having a plurality of second TSVs (614) extending through the second bulk material, and a wiring plane (610b) formed on the second bulk material such that the wiring plane is electrically connected to at least one of the second TSVs; 
	joining the first interposer substrate (602a) to the second interposer (610a) substrate such that … the wiring plane (610b) is provided as an interface wiring plane between the first and second bulk materials, wherein the interface wiring plane (610b)…electrically connects at least one of the first TSVs (606) to at least one of the second TSVs (614).  See Knickerbocker at para. [0001] – [0079], figs. 1-10.

	Regarding claim 1:
	Knickerbocker does not expressly teach:
	connecting a passive electrical device to at least one of the first and second interposer substrates…such that the passive electrical device is provided between the first and second interposer substrates and…wherein the interface wiring plane is electrically connected to the passive electrical device…

	In an analogous art, Otsuka teaches	connecting a passive electrical device (101) to at least one of the first and second interposer substrates (91 is an interposer).  See Otsuka at para. [0127] – [0131], fig. 9.
	 
	One of ordinary skill in the art modifying the teachings of Knickerbocker with Otsuka to connect a passive electrical device to the first interposer would form “the passive electrical device (e.g. passive device 101 as taught by Otsuka) is provided between the first (602a in fig. 6 of Knickerbocker) and second interposer  (610a in fig. 6 of Knickerbocker) substrates and…wherein the interface wiring plane (610b in fig. 6 of Knickerbocker) is electrically connected to the passive electrical device…”, as recited in the claim.

	Otsuka further teaches:
	2. The method of claim 1, further comprising (see fig. 9) forming a device recess (e.g. recess occupied by 101) between adjacent first TSVs (96) at a side of the first bulk material (91) to be joined with the second bulk material, para. [0127] – [0131].

	Regarding claim 3:
	One of ordinary skill in the art modifying the teachings of Knickerbocker with Otsuka to connect a passive electrical device to the first interposer (602a in fig. 6 of Knickerbocker) would form “the connecting comprises connecting the passive electrical device to the first interposer substrate within the device recess prior to the joining”.

	Knickerbocker further teaches:
5. The method of claim 1, further comprising providing a plurality of external contacts (e.g. solder balls above 602a and below 610a)  formed on at least one of a side of the first substrate (602a) which is opposite to a join interface between the first and second substrates and a side of the second substrate (610a) which is opposite to the join interface, fig. 6.

6. The method of claim 5, wherein the providing a plurality of external contacts comprises providing electrical contacts configured to connect to at least one of a die, a package substrate and a printed circuit board (e.g. Obvious to one of ordinary skill in the art from disclosure of circuit board 518 in fig. 5, para. [0047].) 

7. The method of claim 1, further comprising: 
	providing the first silicon interposer substrate (602a) including an external wiring plane formed on the first bulk material (602a), and a plurality of first external electrical contacts (e.g. solder balls above 602a) formed on the external wiring plane, and 
	providing the second silicon interposer substrate (610a) including a plurality of second external electrical contacts (e.g. solder balls below 610a) on a side of the second bulk material that is opposite to the interface wiring plane, and a plurality of interface contacts (e.g.. see solder balls between 610b and 602a) formed on the interface wiring plane such that each of the plurality of interface contacts joins to a respective first TSV (606) or the passive device as part of the joining, fig. 6.

8. The method of claim 1, wherein at least one of the first interposer substrate (602a) and the second interposer substrate (610a) is provided as a prefabricated substrate, fig. 6 and also see fig. 2.

	Knickerbocker teaches:
16. An interposer comprising: 
	a first substrate (610a) comprising first bulk material having a first TSV (614) extending through the first bulk material; 
	a second substrate (602a) comprising second bulk material having a second TSV (606) extending through the second bulk material and a wiring plane (602b) formed on the second bulk material in electrical contact with the first TSV (606); 
	a join interface (e.g. formed by 610b+middle layer Vdd/Gnd) with connecting the first (610a) and second substrates (602a) such that the first wiring plane (610b+middle layer Vdd/Gnd) of the first substrate physically contacts the second substrate (602a) and the first TSVs (614) are electrically connected to the second TSVs (606) through the wiring plane; and… See Knickerbocker at para. [0001] – [0079], figs. 1-10.  Also see the 35 USC 112 rejection above.

	Regarding claim 16:
	Knickerbocker does not expressly teach:
	a passive electrical device integrated within the interposer at the join interface, wherein the passive electrical device is electrically connected to the wiring plane.

	In an analogous art, Otsuka teaches	a passive electrical device (101) integrated within an interposer (91). See Otsuka at para. [0127] – [0131], fig. 9.
	 
	One of ordinary skill in the art modifying the teachings of Knickerbocker with Otsuka to connect a passive electrical device to the first or second interposer would form “a passive electrical device integrated (e.g. passive device 101 as taught by Otsuka) within the interposer (e.g. 602a or 610b in fig. 6 of Knickerbocker) at the join interface, wherein the passive electrical device is electrically connected to the wiring plane (e.g. 610b+middle layer Vdd/Gnd in fig. 6 of Knickerbocker)”, as recited in the claim.

	Knickerbocker further teaches:
17. The interposer of claim 16, wherein the first bulk material and the second bulk material each comprise Si (e.g. silicon interposer at Abstract.)

Regarding claim 18:
	Knickerbocker teaches the limitations similar to claim 5 above.

Regarding claim 19:
	Knickerbocker teaches the limitations similar to claim 6 above.

Regarding claim 20:
	Knickerbocker teaches the limitations similar to claim 7 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Knickerbocker with the teachings of Otsuka because “…the capacitor 101 is disposed inside the recess 99 of the interposer 91 such that the IC chip 21 and the capacitor 101 come closer as compared with the conventional structure. As a result, the wiring (capacitor connecting wiring) connecting between the IC chip 21 and the capacitor 101 can be considerably shorter. Accordingly, noise intruding through a joining portion between the IC chip 21 and the capacitor 101 can be suppressed so as to be reduced considerably, thus making it possible to attain a high reliability in operation without causing any defect such as an erroneous operation.”  See Otsuka at para. [0129].

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Ramachandran et al, US Publication No. 2016/0043068 (e.g. In regards to claim 1, see fig. 2 a passive device 230 in interposer 120 electrically connected to a wiring plane 160, para. [0031].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
6 June 2022